Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.
Claims 1-22 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because the formulas C=C and R1-C=C are incomplete.  The formula C=C does not include the other elements which form the terminal bonds with the carbon atoms.  The formula R1-C=C does not include the other element that forms a terminal bond with second carbon.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-12, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw (US 8,765,984 B2) alone or in view of Haldor Topsoe (Manual of Topsoe Hydroprocessing Catalysts, August 2006, 40 pages).
Upshaw discloses a process for producing a mercaptan compound, the process comprising:
(i) contacting a homogeneous or heterogeneous catalyst with H2S at a sulfiding temperature of less than or equal to about 235 °C to form a supported sulfur-containing catalyst; and
(ii) contacting an olefin compound, H2S, and the supported sulfur-containing catalyst to form a reaction mixture comprising the mercaptan compound, as required by claim 1 (column 28, line 22 to column 29, line 10; column 29, lines 59-66; and column 30, lines 7-67).
The olefin compound, H2S, and the supported sulfur-containing catalyst are contacted in step (ii); the mercaptan compound has formula (C): R2 — SH; the olefin compound is an unsaturated ester molecule having a terminal C = C, which includes the claimed formula R1-C =C; wherein R1 is a C1 to C18 substituted or unsubstituted, cycloalkyl group or linear or branched alkyl group; and R2 is a C3 to C20 substituted or unsubstituted, cycloalkyl group or linear or branched alkyl group, as required by claim 3 (column 28, lines 23-59).
Step (i) is conducted at: a sulfiding temperature from -20°C to 240°C and a sulfiding pressure ranging from 100 psig to 2000 psig, which encompasses or overlaps with the claimed sulfiding temperature of about 60 °C to about 200 °C and sulfiding pressure of from about 50 psig to about 250 psig, as required by claim 6 (column 30, lines 38-67).
Step (i) comprises contacting the catalyst with inlet H2S at an inlet sulfiding temperature from -20°C to 240°C, which encompasses the claimed sulfiding temperature of about 10 °C to about 90 °C, as required by claim 7 (column 30, lines 44-49).
Step (ii) is conducted at: a temperature from -20°C to 240°C; a pressure ranging from 100 psig to 2000 psig; and a WHSV ranging from 0.1 to 5, which encompasses or overlaps with the claimed temperature in a range from about 100 °C to about 300 °C; a pressure in a range from about 50 to about 1000 psig; and a WHSV in a range from about 0.01 to about 3, as required by claim 8 (column 30, lines 16-25 and lines 38-67).
Step (ii) comprises contacting the olefin compound and H2S with a fixed bed of the supported sulfur-containing catalyst, as required by claim 9 (column 30, lines 7-10).
The molar ratio of H2S:olefin compound is in a range of from 2 to 500, which encompasses the claimed molar ratio of H2S:olefin compound in a range from about 3:1 to about 30:1, as required by claim 10 (column 28, line 62 to column 29, line 7).
The process further comprises a step of isolating the mercaptan compound from the reaction mixture to form a product stream containing the mercaptan compound, as required by claim 16 (column 32, lines 18-37).
The solid support comprises supported oxides, such as the claimed silica, alumina, magnesia, boria, titania, zirconia, a zeolite, a mixed oxide thereof, or a mixture thereof, as required by claim 22 (column 29, lines 64-66).
	Upshaw differs from the claimed invention in that Upshaw does not require that the catalyst be a nickel-molybdenum catalyst.
	However, Upshaw discloses that the heterogeneous catalyst may be a nickel/molybdenum supported oxide (such as TK-573, which is commercially available from Haldor-Topsoe) (column 29, lines 59-66).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a nickel-molybdenum catalyst as the heterogeneous catalyst in the process of Upshaw, since Upshaw discloses that the heterogeneous catalyst may be a nickel/molybdenum supported oxide, such as TK-573, which is commercially available from Haldor-Topsoe.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Upshaw further differs from claim 11 in that Upshaw does not disclose, prior to step (1), a step of contacting the nickel-molybdenum catalyst with an inert gas at a purging temperature of less than or equal to about 235 °C.  Further, Upshaw further differs from claim 12 in that Upshaw does not disclose wherein: the inert gas comprises nitrogen; and the purging temperature is from about 60 °C to about 200 °C.
	However, Upshaw discloses that the heterogeneous catalyst may be a nickel/molybdenum supported oxide, such as TK-573, which is commercially available from Haldor-Topsoe (column 29, lines 59-66).
	Haldor-Topsoe discloses that the activation step is very important for the subsequent performance of the catalyst charge (paragraph 2 on page 17).  Examples of the Haldor-Topsoe catalysts to be activated includes the TK-573 catalyst disclosed by Upshaw (The Table on page 17).  Haldor-Topsoe discloses that there are several methods available for sulphiding/activation of the catalyst (paragraph 4 on page 17).  Haldor-Topsoe discloses that for units/reactors that are limited in activation temperature to around 300°C (the maximum temperature used in the reactor of Upshaw is 240°C).  it is recommended to have the catalyst ex-situ pre-activated (truly sulphided) by a specialized company prior to loading and start-up (last paragraph on page 17).  Haldor-Topsoe discloses that to avoid breakage of catalyst particles during the heat-up and to obtain maximum activity, the catalyst must be carefully dried before the activation/sulphiding is carried out (paragraph 2 on page 18).  Haldor-Topsoe discloses that drying of fresh or regenerated catalyst prior to activation is preferably carried out using hydrogen containing treat gas or nitrogen (paragraph 3 on page 18).  Haldor-Topsoe discloses that if the drying is conducted in nitrogen atmosphere, the maximum allowable temperature is 250°C (last paragraph on page 18).  Haldor-Topsoe discloses that during the drying procedure if the catalyst loading is carried out in normal atmosphere purging with nitrogen avoids the risk of forming explosive mixtures of hydrogen and oxygen (step 1 of the drying procedure on page 19).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious prior to step (1) in the process of Upshaw, to carry out a step of contacting the nickel-molybdenum catalyst, such as TK-573, with an inert gas at a purging temperature of less than or equal to about 235 °C, since Haldor-Topsoe discloses that prior to the very important activation step the fresh or regenerated catalyst, such as TK-573, should be dried and if using nitrogen the drying is conducted at a maximum allowable temperature of 250°C.
The skilled artisan would have further been motivated to prior to step (1) in the process of Upshaw, to carry out a step of contacting the nickel-molybdenum catalyst with an inert gas at a purging temperature of less than or equal to about 235 °C in order to dry the nickel-molybdenum catalyst of Upshaw, since Haldor-Topsoe discloses that to avoid breakage of catalyst particles during the heat-up and to obtain maximum activity, the catalyst must be carefully dried before the activation/sulphiding is carried out.
Upshaw further differs from claim 19 in that Upshaw does not disclose wherein the nickel-molybdenum catalyst and the supported sulfur-containing catalyst independently contain less than or equal to about 3 wt. % carbon.
However, Upshaw does disclose that the reaction of the hydrogen sulfide may be performed continuously, which will inherently require reuse of the catalyst (column 30, lines 7-11).
Haldor-Topsoe disclose that some carbon (coke) will form on the catalyst during normal operation (paragraph 2 on page 35).  Based upon the teachings of Haldor-Topsoe the ordinary skilled artisan would reasonably expect the amount of carbon to be approximately 1-2% (last paragraph on page 33).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the nickel-molybdenum catalyst and the supported sulfur-containing catalyst of Upshaw independently contain less than or equal to about 3 wt. % carbon, since Haldor-Topsoe disclose that some carbon (coke) will form on the catalyst during normal operation and based upon the teachings of Haldor-Topsoe the ordinary skilled artisan would reasonably expect the amount of carbon to be approximately 1-2%.
Upshaw further differs from claim 20 in that Upshaw does not disclose wherein the nickel-molybdenum catalyst and the supported sulfur-containing catalyst independently are characterized by a BET surface area from about 100 to about 300 m2/g.
However, Upshaw discloses that the heterogeneous catalyst may be a nickel/molybdenum supported oxide, such as TK-573, which is commercially available from Haldor-Topsoe (column 29, lines 59-66).
Haldor-Topsoe disclose that the TK catalysts, which includes TK-573 used in the process of Upshaw, are very porous, having surface areas of 150-250 m2/g, which is within the claimed surface area from about 100 to about 300 m2/g (paragraph 1 on page 18).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the nickel-molybdenum catalyst TK-573 used in the process of Upshaw can have a BET surface area from about 100 to about 300 m2/g, since Haldor-Topsoe disclose that the TK catalysts, which includes TK-573 used in the process of Upshaw have surface areas of 150-250 m2/g, which is within the claimed surface area from about 100 to about 300 m2/g.
Upshaw further differs from claim 21 in that Upshaw does not disclose wherein the supported sulfur-containing catalyst contains from about 3 to about 18 wt. % sulfur.
However, Upshaw discloses that the heterogeneous catalyst may be a nickel/molybdenum supported oxide, such as TK-573, which is commercially available from Haldor-Topsoe (column 29, lines 59-66).
Haldor-Topsoe disclose that during the activation the catalyst will pick up 5-13 weight percent sulphur depending on the amount of active metal present in the catalyst, which is within the claimed range of from about 3 to about 18 wt.% sulfur (paragraph 2 on page 17). 
 One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the supported sulfur-containing catalyst of Upshaw contains from about 3 to about 18 wt. % sulfur, since Haldor-Topsoe disclose that during the activation the catalyst will pick up 5-13 weight percent sulphur depending on the amount of active metal present in the catalyst.

Claims 1, 2 and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenberg et al. (US 7,645,906 B2) in view of Haldor Topsoe (Manual of Topsoe Hydroprocessing Catalysts, August 2006, 40 pages) and further in view of Yang et al. (WO 2005/040082 A2).
Hasenberg et al. disclose a process for producing a mercaptan compound, the process comprising:
(i) contacting a nickel-molybdenum catalyst with H2S at a sulfiding temperature ranging from 190°C to about 250°C, which overlaps with the claimed temperature of less
than or equal to about 235 °C, to form a supported sulfur-containing catalyst (column 3, lines 55-61; column 7, lines 33-36; and Tables 2-4)
(ii) contacting an alcohol compound, H2S, and a supported sulfur-containing catalyst to form a reaction mixture comprising the mercaptan compound, as required by claim 1 (column 2, lines 26-67; column 10, line 6 to the end of Table 4 in columns 15 and 16; and the claims).
The alcohol compound, H2S, and the supported sulfur-containing catalyst are contacted in step (ii); the mercaptan compound has formula (A): R1 — SH;
the alcohol compound has formula (B): R1— OH; and R1 is a C1 unsubstituted linear alkyl group, as required by claim 2 (column 2, lines 26-30, the Example and claims).
The alcohol compound comprises methanol, as required by claim 4 (column 2, lines 26-30, the Example and claims).
The mercaptan compound is methyl mercaptan, as required by claim 5 (column 2, lines 26-30, the Example and claims).
Step (ii) is conducted at varied operating conditions comprising a temperature in a range from 190°C to about 250°C, which is within the claimed temperature of about 100 °C to about 300 °C; a pressure ranging from about 400 to about 600 psig, which is within the claimed pressure range of from about 50 to about 1000 psig; and LHSV ranging from 0.14 to 0.25, which is within the claimed WHSV range of from about 0.01 to about 3, as required by claim 8 (column 3, lines 55-66 and Tables 2-4).
Step (ii) comprises contacting the alcohol compound and H2S with a fixed bed of the supported sulfur-containing catalyst, as required by claim 9 (column 10, lines 5-8).
The molar ratio of H2S:alcohol compound is in a range from about 6:1 to about 20:1, which is within the claimed molar ratio of H2S:alcohol compound ranging from about 3:1 to about 30:1, as required by claim 10 (column 3, lines 34-40 and claims 3 and 10).  Controlling the hydrogen sulfide to methanol molar feed ratio helps control and limit the amount of co-products, such as dimethyl sulfide, that are produced (column 3, lines 40-43).  
The yield to the mercaptan compound is at least about 50 mol %; and the conversion of the alcohol compound is at least about 50 mol %, as required by claim 13 (Tables 2-4).
The reaction mixture contains less than or equal to about 10 mol % of non-mercaptan reaction products, as required by claim 14 (Tables 2-4).
The selectivity of the mercaptan compound is at least about 80 mol %, based on the total mercaptan compounds in the reaction mixture, as required by claim 15 (Tables 2-4).
The nickel-molybdenum catalyst and the supported sulfur-containing catalyst independently comprise: a solid support; from about 0.5 to about 5 wt.% nickel, which encompasses the claimed range of about 1 to about 5 wt. % nickel; and from about 3 to about 30 wt.% molybdenum, which overlaps with the claimed range of from about 4 to about 18 wt. % molybdenum, as required by claim 18 (column 6, lines 33-42; Table 1 in column 6; and claims 7-9 and 14).
The supported sulfur-containing catalyst contains from about 3 wt.% to about 13 wt.% sulfur, which is within the claimed range of from about 3 to about 18 wt. % sulfur, as required by claim 21 (column 4, lines 34-56 and claims 5 and 11).
The solid support comprises any material that is inert to the reaction conditions including the claimed silica, alumina, magnesia, boria, titania, zirconia, a zeolite, a mixed oxide thereof, or a mixture thereof as required by claim 22 (column 6, lines 33-64) .
Hasenberg et al. differs from claim 6 in that Hasenberg et al. does not disclose
that Step (i) is conducted at: a sulfiding temperature from about 60 °C to about 200 °C; and a sulfiding pressure from about 50 to about 250 psig.
	Haldor-Topsoe discloses that there are several methods available for sulphiding/activation of the catalyst (paragraph 4 on page 17).  The method recommended by Topsoe is the doped feed method (paragraph 4 on page 17).  It is disclosed that when the reactor inlet temperature is 180°C injection of the sulphur agent is started and is continued towards 225°C (paragraphs 3 and 4 on page 22).  The unit is pressurized to the normal operating pressures being aware of any pressure limitations at low temperature as some reactor material is brittle at ambient temperature  (paragraph 3 on page 19 and paragraphs 3 and 6 on page 24).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious conduct step (i) at a sulfiding temperature from about 60 °C to about 200 °C; and a sulfiding pressure from about 50 to about 250 psig, depending upon the sulphur agent used, since Haldor-Topsoe disclosed an example of a sulphiding process wherein when the reactor inlet temperature was 180°C injection of the sulphur agent was started and was continued towards 225°C and the unit was pressurized to the normal operating pressures, which in the case of Hasenberg et al. would be a pressure ranging from about 400 to about 600 psig unless at low temperature the reactor material is brittle at ambient temperature.   
Hasenberg et al. differs from claim 7 in that Hasenberg et al. does not disclose, wherein step (1) comprises contacting the nickel-molybdenum catalyst with inlet H2S at an inlet sulfiding temperature from about 10 °C to about 90 °C.
Haldor-Topsoe discloses that the reactor inlet temperature is raised to 180°C at a rate of 25°C/hr (paragraph 2 on page 22).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out step (1) of Hasenberg et al. comprising contacting the nickel-molybdenum catalyst with inlet H2S at an inlet sulfiding temperature from about 10 °C to about 90 °C, since Haldor-Topsoe discloses that the reactor inlet temperature is raised to 180°C at a rate of 25°C/hr, which overlaps with the claimed temperature from about 10 °C to about 90 °C. 
Hasenberg et al. further differ from claim 11 in that Hasenberg et al. do not disclose, prior to step (1), a step of contacting the nickel-molybdenum catalyst with an inert gas at a purging temperature of less than or equal to about 235 °C.  Further, Hasenberg et al. further differ from claim 12 in that Hasenberg et al. do not disclose wherein: the inert gas comprises nitrogen; and the purging temperature is from about 60 °C to about 200 °C.
	However, Hasenberg et al. disclose that to prevent poisoning the graded catalyst bed the process can include supplying a source of sulfur to the graded catalyst bed prior to supplying the methanol and hydrogen sulfide.  The source of sulfur includes hydrogen sulfide (column 8, lines 40-51).  Hasenberg et al. discloses a blend of three nickel/molybdenum supported oxide catalysts produced by Haldor Topsoe Inc., TK-711, TK-751 and TK-573 (column 10, lines 5-15).
	Haldor-Topsoe discloses that the activation step is very important for the subsequent performance of the catalyst charge (paragraph 2 on page 17).  The TK catalysts of Haldor-Topsoe are suitable for ex-situ presulphiding (the next to the last paragraph on page 17).  The TK-573 catalyst is disclosed in the Table on page 17.  Haldor-Topsoe discloses that there are several methods available for sulphiding/activation of the catalyst (paragraph 4 on page 17).  Haldor-Topsoe discloses that for units/reactors that are limited in activation temperature to around 300°C (the maximum temperature used in the reactor of Hasenberg et al. is 250°C).  it is recommended to have the catalyst ex-situ pre-activated (truly sulphided) by a specialized company prior to loading and start-up (last paragraph on page 17).  Haldor-Topsoe discloses that to avoid breakage of catalyst particles during the heat-up and to obtain maximum activity, the catalyst must be carefully dried before the activation/sulphiding is carried out (paragraph 2 on page 18).  Haldor-Topsoe discloses that drying of fresh or regenerated catalyst prior to activation is preferably carried out using hydrogen containing treat gas or nitrogen (paragraph 3 on page 18).  Haldor-Topsoe discloses that if the drying is conducted in nitrogen atmosphere, the maximum allowable temperature is 250°C (last paragraph on page 18).  Haldor-Topsoe discloses that during the drying procedure if the catalyst loading is carried out in normal atmosphere purging with nitrogen avoids the risk of forming explosive mixtures of hydrogen and oxygen (step 1 of the drying procedure on page 19).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious prior to step (1) in the process of Hasenberg et al., to carry out a step of contacting the nickel-molybdenum catalyst, such as TK catalysts of Haldor-Topsoe, with an inert gas at a purging temperature of less than or equal to about 235 °C, since Haldor-Topsoe discloses that prior to the very important activation step the fresh or regenerated catalyst should be dried and if using nitrogen the drying is conducted at a maximum allowable temperature of 250°C.
The skilled artisan would have further been motivated to prior to step (1) in the process of Hasenberg et al., to carry out a step of contacting the nickel-molybdenum catalyst with an inert gas at a purging temperature of less than or equal to about 235 °C in order to dry the nickel-molybdenum catalyst of Hasenberg et al., since Haldor-Topsoe discloses that to avoid breakage of catalyst particles during the heat-up and to obtain maximum activity, the catalyst must be carefully dried before the activation/sulphiding is carried out.
Hasenberg et al. further differ from claim 16 in that Hasenberg et al. do not disclose a step of isolating the mercaptan compound from the reaction mixture to form a product stream containing the mercaptan compound.
However, Hasenberg et al. disclose that mercaptans are used in diverse applications, such as natural gas odorants, agricultural supplements, or as polymerization process modifiers (column 1, lines 13-17).
Thus, one having ordinary skill in the art would have been motivated to isolating the mercaptan compound from the reaction mixture to form a product stream containing the mercaptan compound in the process of Hasenberg et al. in order to use the mercaptan in any of the known diverse applications, such as natural gas odorants, agricultural supplements, or as polymerization process modifiers.
Hasenberg et al. further differ from claim 17 in that Hasenberg et al. do not disclose wherein unreacted alcohol compound is recycled after step (ii).
Yang et al. disclose a process for the manufacture of methyl mercaptan (see Detailed Description of the Invention on pages 4-5).   The unconsumed reactants are recycled after a first pass through the reactor (page 15, lines 68).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recycle the unconsumed reactants in the process of Hasenberg et al., since Yang et al. has shown that in a process for the manufacture of methyl mercaptan the unconsumed reactants are recycled after a first pass through the reactor.  
The skilled artisan would have further been motivated to recycle the unconsumed reactants as it allows one to obtain the methyl mercaptan with good yield and selectivity (page 15, lines 6-18 of Yang et al.).
Hasenberg et al. further differ from claim 19 in that Hasenberg et al. do not disclose wherein the nickel-molybdenum catalyst and the supported sulfur-containing catalyst independently contain less than or equal to about 3 wt. % carbon.
Haldor-Topsoe disclose that some carbon (coke) will form on the catalyst during normal operation (paragraph 2 on page 35).  Based upon the teachings of Haldor-Topsoe the ordinary skilled artisan would reasonably expect the amount of carbon to be approximately 1-2% (last paragraph on page 33).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the nickel-molybdenum catalyst and the supported sulfur-containing catalyst of Hasenberg et al. will independently contain less than or equal to about 3 wt. % carbon, since Haldor-Topsoe disclose that some carbon (coke) will form on the catalyst during normal operation and based upon the teachings of Haldor-Topsoe the ordinary skilled artisan would reasonably expect the amount of carbon to be approximately 1-2%.
Hasenberg et al. further differ from claim 20 in that Hasenberg et al. do not disclose wherein the nickel-molybdenum catalyst and the supported sulfur-containing catalyst independently are characterized by a BET surface area from about 100 to about 300 m2/g.
However, Hasenberg et al. disclose a blend of three nickel/molybdenum supported oxide catalysts produced by Haldor Topsoe Inc., TK-711, TK-751 and TK-573 (column 10, lines 5-15).
Haldor-Topsoe disclose that their TK catalysts are very porous, having surface areas of 150-250 m2/g, which is within the claimed surface area from about 100 to about 300 m2/g (paragraph 1 on page 18).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the nickel-molybdenum TK catalysts used in the process of Hasenberg et al. would have a BET surface area from about 100 to about 300 m2/g, since Haldor-Topsoe disclose that the TK catalysts are very porous having surface areas of 150-250 m2/g, which is within the claimed surface area from about 100 to about 300 m2/g.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasenberg et al. (US 2006/0247475 A1) disclose a method of making 1-thiols from alpha-olefins and hydrogen sulfide.
Alvarado (US 2,402,586) discloses an improved process for the production of thiols from ethylenic compounds and hydrogen sulfide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699